Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8, 11-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi et al. (US 2018/0258279 A1) in view of Lenzi et al. (US 2018/0257350 A1), Fukuda et al. (US 5362926), Yuzuriha (US 2013/0277867 A1) and Saito et al. (US 2015/0369467 A1).
Regarding Claims 1, 8, and 11-13, Tsutsumi discloses a resin composition comprising 2-350 parts phenoxy resin (para 0091, lines 1-4) and 1-80 parts cross-linking agent, such as EXA-480-150 or EXA-480-1000 (para 0095, lines 16-17; 0104, lines 1-4) which the specification of the present invention discloses as a flexible epoxy resin having the claimed structure (pg 11, A-1 and A-2). These amounts overlap the claimed amounts of phenoxy resin and flexible epoxy resin for the main resin (i.e. 80 parts cross-linking agent and 20 parts phenoxy). Tsutsumi further discloses up to 80 wt% of the resin composition is filler, such as carbon black, which is inherently thermally conductive (para 0114, lines 15-17 and 28). Tsutsumi discloses the resin composition adhered to a metal substrate (para 0144).
Tsutsumi further discloses 5 to 100 parts photoacid generator (i.e. curing agent) (para 0111). 
Tsutsumi further discloses the weight average molecular weight of the phenoxy resin is 15,000 to 100,000 (para 0090).
Tsutsumi does not disclose the resin composition comprising an amine curing agent as claimed.
Lenzi discloses a curable resin composition comprising epoxy resin such as polyglycidyl ethers of bisphenol A (para 0049) and discloses curing agents, preferably diaminodiphenyl sulphones, increase the cure rate and/or reduce the cure temperature of epoxy resin (para 0055).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Tsutsumi to incorporate the teachings of Lenzi, to produce the resin composition comprising a diaminodiphenyl sulphone as the curing agent, in order to increase the cure rate and/or reduce the cure temperature of the resin composition.
Tsutsumi does not disclose the metal substrate having a thickness of 0.3-5.0 mm. Tsutsumi does disclose the resin composition is excellent in heat resistance, adhesion to a substrate, solder heat resistance, and thermal, shock resistance, and is suitable for electronic devices (para 0135).
Fukuda discloses a circuit substrate comprising an aluminum-copper clad foil laminated to a metallic baseplate by an insulating layer (abstract), wherein the metallic baseplate has a thickness of 0.5-3.0 mm (Col 3, lines 11-17) and the insulating layer comprises resin such as epoxy resin (Col 3, lines 18-31).
It would have been obvious to a person having ordinary skill in the art to produce the circuit substrate of Fukuda, having a metallic baseplate having a thickness of 0.5-3.0 mm, using the resin composition of Tsutsumi in view of Lenzi as the insulating layer, because it is excellent in heat resistance, adhesion to a substrate, solder heat resistance, and thermal, shock resistance.
Tsutsumi in view of Lenzi and Fukuda does not disclose the main resin comprising biphenyl epoxy resin.
Yuzuriha discloses epoxy resin for electrical components. Yuzuriha discloses biphenyl epoxy resins are particularly preferable from the viewpoint of adhesion with copper (para 0029, last 3 lines).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Tsutsumi in view of Lenzi and Fukuda to incorporate the teachings of Yuzuriha to produce the resin composition further comprising biphenyl epoxy resin. Doing so would improve adhesion with copper. 
While there is no disclosure of the amount of biphenyl epoxy resin in the main resin, it would be obvious to optimize the amount of biphenyl epoxy resin with respect to improved adhesion to copper, and thus arrive at the claimed amounts. 
Tsutsumi in view of Lenzi and Fukuda discloses all the limitations of the present invention according to Claim 1 above. Tsutsumi in view of Lenzi and Fukuda does not disclose the resin composition comprising a curing accelerator.
Yuzuriha discloses epoxy resin for electrical components, comprising resin such as bisphenol A diglycidyl ether and biphenyl epoxy. Yuzuriha discloses 0.1-1 wt% curing accelerator based on the total weight of the resin composition obtains adequate fluidity, storage stability, and curability (para 0050).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to further modify Tsutsumi in view of Lenzi, and Fukuda to incorporate the teachings of Yuzuriha to produce the resin composition further comprising 0.1-1 wt% curing accelerator, in order to obtain adequate fluidity, storage stability, and curability.
Tsutsumi in view of Lenzi, Fukuda, and Yuzuriha does not disclose the filler is a thermally conductive filler selected from the group as claimed.
Saito discloses a thermally conductive adhesive for a circuit board (abstract) comprising epoxy resin such as bisphenol A epoxy and thermally conductive filler. Saito discloses the thermally conductive filler is preferably aluminum oxide in terms of electrically insulating property, thermal conductivity, and cost; or boron nitride in terms of an electrically insulating property, thermal conductivity, and low dielectric constant (para 0072).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Tsutsumi in view of Lenzi, Fukuda, and Yuzuriah to incorporate the teachings of Saito, to produce the resin composition wherein the filler is aluminum oxide or boron nitride. Doing so would be beneficial in terms of insulating property, thermal conductivity, and cost or insulating property, thermal conductivity, and low dielectric constant, respectively.
Regarding Claim 2, given that the claim only further limits an optional alternative embodiment, the claim is considered met by the prior art.
Regarding Claim 14, Tsutsumi in view of Lenzi, Fukuda, Yuzuriah, and Saito discloses all the limitations of the present invention according to Claim 1 above. Tsutsumi further discloses the resin composition is dissolved or dispersed in a solvent to form a solution or dispersion (para 0116). 
While there is no disclosure that the solution or dispersion is a resin varnish as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. varnish, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art solution or dispersion and further that the prior art structure which is a solution or dispersion identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding Claim 15, Tsutsumi in view of Lenzi, Fukuda, Yuzuriah, and Saito discloses all the limitations of the present invention according to Claim 1 above. Tsutsumi further discloses a film comprising the resin composition (para 0001, 0120).
Regarding Claims 16 and 17, Tsutsumi in view of Lenzi, Fukuda, Yuzuriah, and Saito discloses all the limitations of the present invention according to Claim 1 above. Tsutsumi further discloses the resin composition spin coated on a silicon wafer formed with a film of copper on a film of titanium, cured to form a laminate, and copper foil formed on the laminate (para 0149, lines 1-9).
Regarding Claim 19, Tsutsumi in view of Lenzi, Fukuda, Yuzuriah, and Saito discloses all the limitations of the present invention according to Claim 16 above. Tsutsumi further discloses the resin film can be 0.1-100 microns (i.e. 0.0001-0.1 mm) (para 0125).
Regarding Claim 20, Tsutsumi in view of Lenzi, Fukuda, Yuzuriah, and Saito discloses all the limitations of the present invention according to Claim 1 above. Fukuda further discloses the circuit substrate comprises an aluminum-copper clad foil laminated to the metallic baseplate by the insulating layer (abstract), wherein the copper-aluminum clad foil comprises a copper foil having a thickness of 1-100 microns (0.001-0.1 mm) (Col 4, lines 29-30).
Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive.
Applicant points to the data of Example 1 and Comparative Examples 1-2, 8, and 11 to argue for the criticality of the amounts of flexible epoxy resin and phenoxy resin added to the main resin.
However, the data presented is not commensurate in scope with the scope of the present claims. Specifically, the inventive examples use specific flexible epoxies EXA-4850-150 and EXA-4850-1000; Specific phenoxy resins EPONAL Resin53-BH-35, PKHH, ERF-001, YP-50SB, and YP-50; specific biphenyl epoxy resins NC-3000H and YV-4000; specific curing agents triethylenetetramine, diaminodiphenyl sulphone, and HPC-8000-651; and specific fillers alumina and boron nitride, while Claim 1 broadly recites any flexible epoxy resin of Formula I, any phenoxy resin of the claimed Mw, any biphenyl epoxy resin, any amine curing agent, and any thermally conductive filler from the claimed list. Further, the examples do not provide data at the end points of the claimed amounts of resin mixture (5-40%), thermally conductive filler (60-95%), flexible epoxy resin (60-90%), and phenoxy resin (10-40%), and no data at the upper end points of the biphenyl epoxy resin (20%) and curing agent (10%).
Applicant points to the data of Examples 1 and 3-6 to argue for the criticality of the weight average molecular weight of the phenoxy resin.
However, as shown above, the data presented is not commensurate in scope with the scope of the present claims. Further, there is no data given at the endpoints of the claimed range of the weight average molecular weight of the phenoxy resin (30,000-65,000).
Applicant argues that Yuzuriha provides more motivation to use the curing accelerator instead of adding biphenyl epoxy resin.
However, the fact remains that Yuzuriah does disclose biphenyl epoxy resins are particularly preferable from the viewpoint of adhesion with copper (para 0029, last 3 lines).
Applicant argues the curing agent of Lenzi is used to improve the curing rate of the epoxy resin and/or to reduce the curing temperature, while the curing agent of the present invention is used to ensure low modulus of the resin composition.
However, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787